EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE

Status of Claims
This communication is in response to applicant’s response submitted August 25, 2021.
Prior to entry of the below examiner’s amendment, claims 1-4, 6-12, and 14-20 were pending.
Following entry of the examiner’s amendment, claims 1-4, 6-12, and 14-20 remain pending and have been examined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment had been received from the applicant’s representative, Sean M. Douglass, on March 7, 2022.
The application has been amended as follows: 

Claim 1.	(Currently Amended) A method for processing redundant blockchain transactions for linked wallets, comprising:
storing, in a memory of a processing server, blockchain data related to a blockchain including at least a plurality of 
receiving, by a receiver of the processing server, a new blockchain data value for a new blockchain transaction, where the new blockchain data value includes at least one unspent transaction output, a recipient address, and a transaction amount; 
confirming, by a processing device of the processing server, each of the at least one input transaction based on blockchain data values included in the plurality of blocks that include the respective input transaction;
storing, in the memory of the processing server, a sidechain separate from the blockchain but accessible by nodes in the blockchain via a two-way connection, the sidechain including a one or more blockchain wallets linked to the recipient address, each of the one or more blockchain wallets linked to the recipient address having a separate address that is different from the recipient address, wherein the sidechain stores one or more linkage transactions between each of the one or more blockchain wallets and the linked recipient address, the one or more linkage transactions each being a redundant blockchain transaction of a blockchain transaction conducted in the blockchain by the recipient address;
identifying, by a processing device of the processing server, one or more in the sidechain
one or more linked to the recipient address, the separate 
generating, by the processing device of the processing server, a mirror blockchain data value for each of the one or more linked to the recipient address, where each of the mirror blockchain data values is a redundant blockchain transaction of the new blockchain transaction, and wherein each mirror blockchain data value  includes the at least one an unspent transaction output, the transaction amount, and the separate 
transmitting, by a transmitter of the processing server, the new transaction and the generated redundant transaction for each of the one or more 

Claim 3.	(Currently Amended) The method of claim 1, further comprising:
identifying, by the processing device of the processing server, a second set of blockchain wallets linked to the at least one unspent transaction output 
repeating, by the processing device of the processing server, the generating step for each blockchain wallet in the second set of blockchain wallets where the at least one unspent transaction output 

Claim 9.	(Currently Amended) A system for processing redundant blockchain transactions for linked wallets, comprising:
a memory of a processing server configured to:
	 store blockchain data related to a blockchain including at least a plurality of blocks, where each block includes a block header and one or more blockchain data values, each blockchain data value corresponds to a processed blockchain transaction, and [[;]]
	store a sidechain separate from the blockchain but accessible by nodes in the blockchain via a two-way connection, the sidechain including a one or more blockchain wallets linked to the recipient address, each of the one or more blockchain wallets linked to the recipient address having a separate address that is different from the recipient address, wherein the sidechain stores one or more linkage transactions between each of the one or more blockchain wallets and the linked recipient address, the one or more linkage transactions each being a redundant blockchain transaction of a blockchain transaction conducted in the blockchain by the recipient address;
a receiver of the processing server configured to receive a new blockchain data value for a new blockchain transaction, where the new blockchain data value includes at least one unspent transaction output, a recipient address, and a transaction amount;
a processing device of the processing server configured to
	confirm each of the at least one input transaction based on blockchain data values included in the plurality of blocks that include the respective input transaction,
	identify, in a sidechain, one or more  in the sidechain, 
	identify, for each blockchain wallet of the one or more  linked to the recipient address, the separate 
	generate a mirror blockchain data value for each of the one or more  linked to the recipient address, where each of the mirror blockchain data values is a redundant blockchain transaction of the new blockchain transaction, and wherein each mirror blockchain data value includes the at least one an unspent transaction output
a transmitter of the processing server configured to transmit the new transaction redundant transaction one or more 

Claim 11.	(Currently Amended) The system of claim 9, wherein the processing device of the processing server is further configured to
unspent transaction output 
repeat the generating step for each blockchain wallet in the second set of blockchain wallets where the at least one unspent transaction output 

Reasons for Allowance
Claims 1-4, 6-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
	Claim 1 describes a method and system for linkage of blockchain private keys. The claim recites “A method for processing redundant blockchain transactions for linked wallets, comprising: storing, in a memory of a processing server, 
Processing of blockchain transactions is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. Uses of wallets for blockchain transactions are 
US Patent Publication No. 2018/0268401 (“Ortiz”) discloses systems and methods for hybrid blockchain platform. Ortiz teaches storing blockchain data related to a blockchain including at least a plurality of blocks, receiving a new blockchain data value, confirming each of the at least one input transaction based on blockchain data values included in the plurality of blocks that include the respective input transaction, identifying a plurality of blockchain wallets linked to the recipient address, generating a mirror blockchain data value, and transmitting the new blockchain data value and the generated mirror blockchain data value for each of the plurality of blockchain wallets to one or more nodes in a blockchain network associated with the blockchain. 
US Patent Publication No. 2017/0046651 (“Lin”) discloses systems and method for tracking enterprise events using hybrid public-private blockchain ledgers. Lin teaches that each block includes a block header and that the new blockchain data value includes at least one input transaction, a recipient address, and a transaction amount.
US Patent Publication No. 2015/0120539 (“Amancherla”) discloses hacker-resistant balance monitoring. Amancherla 
US Patent Publication No. 2017/0046698 (“Haldenby”) discloses systems and methods for establishing and enforcing transaction-based restrictions using hybrid public-private blockchain ledgers. Haldenby teaches that each of the mirror blockchain data values further includes an indication configured to signal to a blockchain node to refrain from attempting to confirm the corresponding mirror blockchain data value.
The cited references, alone or in combination, do not teach the specific combinations of a new blockchain transaction and redundant blockchain transactions that are generated and transmitted to the blockchain network as recited in the claims.
The other independent claim, e.g. claim 9, is significantly similar to claim 1. As such, claim 9 is also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 




/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685